           Case 2:18-cr-00099-CW Document 48 Filed 06/05/19 Page 1 of 5




JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 •
Salt Lake City, Utah 84111
Telephone: (801) 325-3285
_____________________________________________________________________________

                            IN THE UNITED STATES DISTRICT COURT

                             DISTRICT OF UTAH, CENTRAL DIVISION

_____________________________________________________________________________

                                                 :
UNITED STATES OF AMERICA,                        :      Case No. 2:18cr99
                                                 :
                      Plaintiff,                 :
                                                 :      JOINT MOTION FOR ORDER
        vs.                                      :      CONTINUING TRIAL DATE AND
                                                 :      EXCLUDING TIME UNDER THE
GABRIEL SETH ELSTEIN, et al.,                    :      SPEEDY TRIAL ACT
                                                 :
                                                 :
                      Defendants.                :      Judge Clark Waddoups
                                                 :


__________________________________________________________________________

        The United States of America, through its counsel, Cy H. Castle; defendants Gabriel Seth

Elstein and Dumbles Holding, LLC, through their counsel, Edward K. Brass; defendant Angela

Christina Elstein, through her counsel, Earl G. Xaiz; and defendant Scott Dale Gordon, through

his counsel, Stephen McCaughey, jointly move this court for an order continuing the trial date of

June 14, 2019 for at least 120 days from June 14, 2019 and exclude the computation time under

the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7), from June 14, 2019 to the date of the

next trial setting.

                                                1
             Case 2:18-cr-00099-CW Document 48 Filed 06/05/19 Page 2 of 5




       1.       On February 15, 2018, a grand jury returned an Indictment against defendants

Gabriel Seth Elstein and Scott Dale Gordon charging them with one count of Conspiracy to

Distribute a Controlled Substance in violation of 21 U.S.C. §§ 841(a)(1) and 846 and one count

of Possession with Intent to Distribute a Controlled Substance in violation of 21 U.S.C. § 841.

       2.       On April 2, 2018, Magistrate Judge Evelyn J. Furse arraigned defendants Gabriel

Seth Elstein and Scott Dale Gordon on the Indictment and a seven-day trial was originally set for

June 8, 2018.

       3.       On May 14, 2018, an order was entered continuing the trial date in this case from

June 8, 2018 to November 30, 2018 and excluding the time for the continuance under the Speedy

Trial Act.

       4.       On September 18, 2018, a grand jury returned a Superseding Indictment charging

defendant Gabriel Seth Elstein with one count of Conspiracy to Distribute a Controlled

Substance in violation of 21 U.S.C. §§ 841(a)(1) and 846, two counts of Possession with Intent

to Distribute a Controlled Substance in violation of 21 U.S.C. § 841, one count of Conspiracy to

Commit Money Laundering in violation of 18 U.S.C. § 1956(h) and seven counts of Money

Laundering in violation of 18 U.S.C. §§ 1956 and 1957; defendant Angela Christina Elstein with

one count of Conspiracy to Distribute a Controlled Substance in violation of 21 U.S.C. §§

841(a)(1) and 846, one count of Possession with Intent to Distribute a Controlled Substance in

violation of 21 U.S.C. § 841 and seven counts of Money Laundering in violation of 18 U.S.C. §§

1956 and 1957; defendant Gordon with one count of Conspiracy to Distribute a Controlled

Substance in violation of 21 U.S.C. §§ 841(a)(1) and 846, one count of Possession with Intent to

                                                2
            Case 2:18-cr-00099-CW Document 48 Filed 06/05/19 Page 3 of 5




Distribute a Controlled Substance in violation of 21 U.S.C. § 841; one count of Conspiracy to

Commit Money Laundering in violation of 18 U.S.C. § 1956(h) and five counts of Money

Laundering in violation of 18 U.S.C. §§ 1956 and 1957; and defendant Dumbles Holding with

two counts of Money Laundering in violation of 18 U.S.C. §§ 1956 and 1957.

       5.      On October 12, 2018, Chief Magistrate Judge Paul M. Warner arraigned

defendants Gabriel Seth Elstein, Angela Christina Elstein, Scott Dale Gordon and Dumbles

Holdings on the Superseding Indictment. The court verbally continued the trial scheduled from

November 30, 2018 to December 14, 2018.

       6.      On October 18, 2018, Chief Magistrate Judge Paul M. Warner signed an order

continuing the November 30, 2018 trial date and finding this case a complex under 18 U.S.C. §

3161(h)(7)(B)(ii) because of the (a) large volume of discovery in this case from multifarious

sources including computers hard drives, business financial records, bank records, investigative

reports and other documents related to multiple complex financial transactions; and (b) number

of defendants and charges and the potential for novel questions of fact and law related to the

allegations in the Superseding Indictment of a multi-year scheme to launder millions of dollars of

drug proceeds through an operating business. (Dkt. 38).

       7.      On December 3, 2018, this court signed an order continuing the trial scheduled

for December 14, 2018 to June 13, 2019.

       8.      As a result of the continuances that have been granted in this case, the parties

estimate that twenty-four days remain under the Speedy Trial Act.

       9.      Because of the quantity and complexity of the records and legal issues, counsel

for defendants Gabriel Seth Elstein, Angela Christina Elstein and Scott Dale Gordon need at


                                                 3
           Case 2:18-cr-00099-CW Document 48 Filed 06/05/19 Page 4 of 5




least an additional 120 days to adequately prepare for trial in his matter taking into account the

exercise of due diligence.

        10.     This case also involves a dozen or more government witnesses, most of which

live outside of the state of Utah. Defense counsel needs the requested additional time of a 120

days to travel to and meet with these witnesses as part of their trial preparation.

        11.     Because of the volume of financial evidence the government has produced to the

defendants in this case, they will need additional time to consult a forensic account to review the

discovery in order to properly prepare for trail.

        12.     The parties also need the additional time to continue to explore plea negotiations,

including the forfeiture of the assets identified in the Superseding Indictment.

        13.     In addition to this case, Mr. Brass has a number of jury trials scheduled over the

next 120 days and needs the additional 120 days to handle these trials and have adequate time to

prepare for trial in this case.

        14.     Mr. Castle, the lead prosecutor in this case and is indispensable to this case. He

also has a number of trials set during the summer including (a) a three-day jury trial starting June

21, 2019 in United States v. Patten, et al., Case No. 18cr71; (b) a five-day jury trial starting July

8, 2019 in United States v. Blackhair, Case No. 18cr16; (c) a three-day jury trial starting on July

29, 2019 in United States v. Hamson, Case No. 18cr60; (d) a three-day jury trial starting on

August 2, 2019 in United States v. Gaskin, Case No. 18cr517; (e) a three-day jury trial starting ;

United States v. Brinton, Case No. 19cr80; and (f) a five-day jury trial starting on September 16,

2019 in United States v. Crosswhite, et al., Case No. 18cr540.




                                                    4
          Case 2:18-cr-00099-CW Document 48 Filed 06/05/19 Page 5 of 5




       15.       Because all four defendants are joined for trial, this exclusion of time applies to

all of the defendants pursuant to 18 U.S.C. § 3161(h)(6).

       16.       All of the parties stipulated to the continuance of the trial and they will not be

prejudiced by the tolling of the statute or excluding the time pursuant to 18 U.S.C. §

3161(h)(7)(A).

       17.       The failure to grant a continuance of the trial would deny the parties the

reasonable time necessary for effectively and properly preparing for trial, taking into account the

exercise of due diligence, within the time limits established by the Speedy Trial Act as provided

for under 18 U.S.C. § 3161(h)(7)(B)(ii), and would result in a miscarriage of justice for society

and the defendant.

       18.       The failure to exclude time from the time limits established for trial under the

Speedy Trial Act, 18 U.S.C. § 3161, would be likely to make a continuation of such proceeding

impossible, or result in a miscarriage of justice.

       19.       For all of the above reasons, granting the requested continuance and excluding the

time under the Speedy Trial Act serve the ends of justice and “outweigh[s] the best interest of the

public and defendant in a speedy trial” under 18 U.S.C. § 3161(h)(7).

       Dated this 5th day of June, 2019.

                                                JOHN W. HUBER
                                                United States Attorney

                                                /s/ Cy H. Castle
                                                __________________________________
                                                Cy H. Castle
                                                Assistant United States Attorney




                                                     5
